Title: Enclosure: Administrators of John Peyton’s Estate to Abner L. Duncan, 26 December 1809
From: Peyton, Craven,Peyton, Robert,Logwood, Burwell
To: Duncan, Abner L.


            
              
                Sir
              
              
		  
		  
		  
		  You will pay to the honble Thomas Jefferson two thousand four hundred & seventeen Dollars, which money is in your hands belonging to the estate of the late John Peyton, as pr your rect to Robert Peyton dated Orleans August 12. 1809. given under our hands this 26th day of December 1809.
              
                
                  Craven Peyton
                
                
                  Robert Peyton
                
                
                  
                  Burwell Logwood
                
              
            
            
              Test
              
                John Gilmer
                
 Harrison Peyton.
              
            
            
              Pay to George 
                        Benjamin Morgan esq. of New Orleans or order
              
                
                     Th: Jefferson
                  
              
            
          